Citation Nr: 0824448	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for neuropathy due to a 
herniated disc, to include as a chronic disability resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
10, 1986 to January 30, 1987, and served on active duty from 
March 1988 to September 1994, including duty in the Southwest 
Asia Theater from January 13, 1991 to May 26, 1991.  He also 
served on active duty from September 16, 1994, to February 
20, 1996.  He was discharged from the latter period of 
service under other than honorable conditions.  In a February 
1998 Administrative Decision, the Department of Veterans 
Affairs (VA) Regional Office (RO), in Seattle, Washington, 
found that this period of service was a bar to payment of VA 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
Thereafter, the veteran's claims file was transferred to the 
Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for neuropathy 
due to a herniated disc is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An August 2000 rating decision denied service connection 
for PTSD on the basis that the veteran's alleged stressors 
were unverifiable.  The veteran did not initiate an appeal of 
the adverse determination.

3.  The evidence received since the August 2000 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim to reopen his previously 
denied claim of entitlement to service connection for PTSD, 
the Board observes that the RO issued VCAA notice to the 
veteran in August 2004 which informed him of the evidence 
generally needed to support a claim to reopen his previously 
denied claim for service connection for PTSD; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The August 2004 VCAA notice 
specifically informed the veteran regarding the basis for the 
prior decision's denial of his claim for service connection 
for PTSD and what evidence would be necessary to substantiate 
the element required to establish the claim.  Kent, supra.  
The August 2004 VCAA notice was also issued prior to the 
April 2005 rating decision from which the instant appeal 
arises.  Thus, the Board concludes that the RO provided 
appropriate notice of the information or evidence needed in 
order to substantiate the claim prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to this claim.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim to reopen his claim for service connection 
for PTSD, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD, which was previously denied by 
the RO in August 2000.  Since the veteran did not appeal the 
August 2000 RO decision, that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1103 (2007). 

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The August 2000 denial 
was based on the lack of evidence corroborating the veteran's 
alleged stressors or establishing that he engaged in combat.  
See 38 C.F.R. § 3.304(f).  The veteran has submitted no 
objective evidence corroborating a stressor or establishing 
that he engaged in combat.  The evidence submitted since the 
August 2000 rating decision consists predominantly of VA 
treatment records showing no more than ongoing treatment for 
the veteran's diagnosed PTSD.  It also includes an April 2005 
private psychological evaluation.  These medical records 
attribute the veteran's diagnosed PTSD to alleged stressors 
also considered at the time of the August 2000 rating 
decision, but the April 2005 evaluation further attributes 
some of his symptomatology to childhood stressors.  In the 
past, the RO requested the veteran provide more information 
about his alleged stressors.  However, the veteran did not 
provide the requested information or respond at all to the 
request and his claim was ultimately denied because his 
alleged stressors could not be verified.  Although the Board 
must assist a veteran, this duty to assist is not always a 
one-way street, and a veteran may not passively wait for 
assistance in those situations in which he may or should have 
information that is necessary in the development of his 
claim.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
The veteran's representative further contends that VA should 
obtain his personnel records.  However, this is unnecessary, 
as the Board accepts that the veteran was a mortician during 
his first period of service, as this is also evidenced by his 
DD Form 214.  The additional medical reports received do not 
raise a reasonable possibility of substantiating the claim.  
For these reasons, the Board determines the evidence 
submitted subsequent to the August 2000 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.


REMAND

Although the veteran initially contends that his current 
neuropathy of the bilateral legs attributed to a herniated 
disc is the result of an in-service back injury, his 
representative in written argument submitted in October 2005, 
indicates that the veteran believes his neuropathy is the 
result of his ingesting chemicals while serving in the Gulf 
War and notes that current treatment records do not show that 
he is diagnosed with either neuropathy or a herniated disc.  
It appears that the veteran's representative is seeking 
entitlement to service connection for his alleged neuropathy 
on the basis that it is attributed to an undiagnosed 
disability related to service in the Persian Gulf.  Although 
the RO has adjudicated the claim on a direct basis, it has 
not had an opportunity to adjudicate the claim under the 
regulations for an undiagnosed illness related to service in 
the Persian Gulf War and the veteran has not been provided 
the regulations regarding undiagnosed illnesses.

The medical evidence of record shows the veteran complained 
of back pain in June 1989 during his first period of service, 
and that he suffered a trapezius strain in November 1994, 
during his second period of service.  The medical evidence is 
somewhat conflicting as to whether he has any diagnosed 
neuropathy currently.  An October 1999 VA treatment record 
shows that the veteran's complaints of bilateral leg pain 
were evaluated by the Neurology clinic, and while no clear 
etiology was found, there was a possibility of sacroiliac 
radiculopathy.  However, the same treatment record notes the 
veteran's report that a recent EMG study was normal.  
However, a MRI scan conducted that same month, shows 
bilateral facet hypertrophy at levels L5-S1 and minimal disc 
bulging in levels T11-T12.  Subsequent treatment records show 
no relevant complaints, findings or diagnoses.  A medical 
opinion addressing the etiology of any current neuropathy 
that discusses the in-service evidence of a muscle sprain in 
June 1989 and/or trapezius strain in November 1994 and post-
service treatment records attributing the veteran's bilateral 
leg neuropathy to possible radiculopathy, should be obtained.

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in February 2005.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from February 2005 to the 
present, and associate the records with 
the veteran's claims file.

2.  Thereafter, the veteran should also 
be provided a VA neurological examination 
to determine the nature, extent, and 
etiology of any diagnosed bilateral leg 
neuropathy found to be present, to 
include radiculopathy.  The veteran's 
claims file must be made available to and 
be reviewed by the examiner.  All tests 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  Based on the 
examination results and review of the 
veteran's claims file, if a diagnosed 
neuropathy is found to be present, the 
examiner is requested to opine as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the disorder originated during the 
veteran's first period of service or is 
otherwise etiologically related to the 
veteran's first period of service or any 
incident of such service.  If the 
examiner finds that the manifestations of 
bilateral leg neuropathy cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.  A complete rationale should be 
given for all opinions, in a legible 
report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of the provisions 
of 38 C.F.R. § 3.317.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


